DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 19, 20, 22, 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004310374 to Santsu (cited in applicants IDS 10/29/2019 also see attached translation document and corresponding PTO-892) in view of “New Rules on Pesticide Residues in Food” (September 2008, provided herein); and US 2009/0322357 to Beaulieu.
In re claim 15, Santsu teaches an agronomic method for the production of vegetables and mushrooms, comprising the steps of: 
- performing a preventive analysis of the soils intended for cultivation, in order to identify their composition, the hydrologic characteristics, and verify the absence of pathogens, infesting organisms 
selecting among natural seeds and mycelia, not genetically modified, the ones most suitable for parameters of the soil identified by the preventative analysis of the soils and seeding the selected seeds and mycelia (Page 7);
 performing iterated periodic checks on the vegetable, mushroom species, that grow after seeding and detect diseases, infestations, and/or infections thereof (Page 5, 6, 7, 8) and 
selecting the correct dosage of active ingredient for plant protection treatment, the correct dosage being dependent on an extent of disease, infestation, and/or infection in progress and on a growth stage of the vegetable or mushroom (pages 7-8); 
performing at least one plant protection treatment by using the selected dosage of active ingredients, the active ingredients being selected among insecticides, herbicides, acaricides, limacides and fungicides (Page 8-9); 
near the time of harvest, performing iterated periodic spot checks of the vegetables, mushrooms, in order to measure the residual concentration of active plant protection principles by(Page 9-12, 13); 
harvesting samples if cultivated vegetables, mushrooms (Page 9-15), and 
measuring the residual concentration of active plant protection ingredients in the samples in laboratory (Page 9-15), 
harvesting the cultivated vegetables, mushrooms at maturation (Page 9-15).
Santsu teaches the method except for:

wherein between harvesting the samples of cultivated vegetables, mushrooms and measuring the residual concentration of active plant protection ingredients in laboratory a time comprised between 2 to 24 hours elapses; and explicitly stating that harvest occurs when the residual concentrations of active plant protection principles is lower than 0.01 mg/kg.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to measure the residual pesticide concentration within 2 to 24 hours of harvesting the samples, in order to accurately determine the current residual levels in the field and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. It is well known and established in the art that pesticide residue on plants changes over time, thus to accurately measure the current levels in the field it would be common sense to receive the sample results as quickly as possible to facilitate/optimize harvest and production.
New Rules on pesticide residues in food teaches harvest occurs when the residual concentrations of active plant protection principles is lower than 0.01 mg/kg (see page 2, “Where a
pesticide is not specifically mentioned, a general default MRL of 0.01 mg/kg applies”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu with the testing assessment designed to determine the residual concentration of active plant protection principles being lower than 0.01 mg/kg as taught by New Rules, in order to ensure that the plants being harvested are below the acceptable range.  Furthermore, this step does not appear to be related to any surprising technical effect and only appear to add a layer of monitoring. The benefit of the method will be dependent on the earlier steps. The 
Beaulieu teaches a method an agronomic method for the production plants (abstract and figs.) wherein disease or infections or infestations area detected and localize areas where the disease and/or infestation has appeared; wherein the treatment is performed only at the localized areas, avoiding any contact with the active ingredient for plant protect products of regions that are not affected by disease and/or infection (table 1, pages 4-5, “spot treatments of disease or pest maybe adequate to stop spread- could vastly reduce number of pesticide applications- and reduce input costs which will increase profits” for instance).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu with the localization of treatment as taught by Beaulieu, in order to reduce the number of pesticide applicants, reduce cost, and increase profits (table 1 of Beaulieu).
In re claim 17, the modified references teaches the method according to claim 15, wherein the operations for measuring the residual concentration of active principles plant protection ingredients are performed in a laboratory by means of the instruments selected among gas chromatographs with specific detectors (ECD, NPD, FD), gas chromatographs coupled to mass spectrometers, liquid chromatographs with spectrophotometric detectors (diode array), liquid chromatographs coupled to mass spectrometers of the UPLC-MS (Ultra Performance Liquid Chromatography - Mass Spectrometry) type and atomic absorption spectrophotometers HPLC (High Performance Liquid Chromatography) (Page 16, 20, 44, 78, 81-83, “HPLC”, FAO).
In re claim 19, the modified reference teaches method according to claim 15, wherein the selected seeds are related to vegetables of the type of Liliaceae, Solanaceae (page 115, 153), 
In re claim 20, the modified references teaches the method according to claim 19, wherein within said families of vegetables, the seeds are related to a vegetable selected among garlic, asparagus, basil, Swiss chard, broccoli (page 91, 184-185, 390-395), artichokes, carrots, cauliflowers (page 91), chicory, turnip greens, onion (pg. 120), chick peas, beans, Borlotti beans, green beans, broad beans, fennel, lentils, eggplant, peppers, potatoes (Page 115), peas, tomatoes, leeks, parsley, celery, salad, endive, spinach, cabbages, pumpkin and zucchini.
In re claim 22, the modified references teaches the method according to claim 15, wherein said at least one step of execution of at least one plant protection treatment provides for the selection of a specific formulation of the active ingredient in use, of the dosage of the active ingredient in use, of the modes of administration of the active ingredient in use, of the regions of the cultivated soil to be subjected to the treatment with the active ingredient, of the environmental and climate conditions in which the treatment with the active ingredient is to be performed (as taught by Santsu pages 5-6, 8, 12-13).
In re claim 24, the modified references teaches the method according to claim 15, wherein said insecticides are selected among Abamectin, Acetamiprid, Acrinathrin, Alpha cypermethrin, Azadirachtin, Benfluralin, Bufoprezin, Chlorantraniliprole (Page 91 Ex 3 FAO), Chlorpyrifos, Chlorpyrifos Methyl (Page 120 FAO), Cypermethrins (sum of alpha and zeta isomers), Deltamethrin, Emamectin Benzoate, Esfenvalerate, Etofenprox, Flonicamid, Fluvalinate Tau, Formetanate, Fosmet, Imidacloprid, Indoxacarb, Lambda Cyhalothrin, Metaflumizone, Methoxyfenozide, Primicarb, Pymetrozine, Pyrethrins, Spinosad, Spirotetramat, Teflutrin, Thiacloprid, Thiametoxam, Zeta-cypermethrin.

In re claim 26, the modified references teaches the method according to claim 15, wherein said fungicides are selected among Acibenzolar S Methyl, Ametoctradin, Azoxystrobin Benalaxyl (FAO Pg. 115), Boscalid, Bupirimate, Cyazofamid, Cyflufenamid, Cymoxanil, Cyproconazole, Cyprodinil, Difenoconazole, Dimetomorph, Famoxadone, Fembuconazole, Fenhexamid, Fluopicolide (FAO Pg. 120), Fluazinam, Fludioxonil, Fosetil Aluminium, Iprovalicarb, Mandipropamid (FAO Pg. 391-392), Meptyldinocap, Metalaxyl (isomer sum), Metalaxyl - M, Myclobutanil, Pencozanol, Cupric products/Copper, Propamocarb, Pyraclostrobin, Pyrimethanil, Tebuconazol, Tetraconazol, Trifloxystrobin, Triadimenol, Sulfur, and the like.

Claims 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Santsu in view of New Rules and Beaulieu as applied to claim 15 above, and further in view of US 20160122750 to Wigley et al.
In re claim 21,  the modified references teaches the method according to claim 15, and further teaches wherein the selected mycelia are related to mushrooms (FAO 394) but is silent as to the mushrooms being of the Agaricaceae type.
Wigley et al teaches a system, within the same field of endeavor, further including wherein the mycelia are mushrooms being of the Agaricaceae type (Para 239).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu in view of FAO as selecting the mycelia and mushrooms of the Agaricaceae type based on the determined conditions of the soil and desired crop for production.

Claims 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Santsu in view of New Rules and Beaulieu as applied to claim 15 above, and further in view of US 20080202259 to Stewart et al.
In re claim 23, the modified references teaches the method according to claim 15, but is silent as to wherein said herbicides are selected among Aclinifen, Bentazon, Chloridazon, Chlorpropham, Clethodim, Clomazone, Clopiralid, Cycloxidim, Dicamba, Fenoxaprop-P-Ethyl, Fluazifop P-buthyl, Flufenacet, Imazamox, Lenacil, Linuron, Metamitron, Metazachlor, S-Metolachlor, Metribuzin, Napropamide, Oxadiazon, Pandimethalin, Phenmedipham, Propaquizafop, Propyzamide, Pyridate, Quizalofop P-ethyl, Quizalofop P-ethyl Isomer D, Rimsulfuron, Triallate.
Stewart et al teaches a system, within the same field of endeavor, further including wherein herbicides are selected among Aclinifen, Bentazon, Chloridazon (Para 15), Chlorpropham, Clethodim, Clomazone, Clopiralid, Cycloxidim, Dicamba, Fenoxaprop-P-Ethyl, Fluazifop P-buthyl, Flufenacet, Imazamox (Para 15), Lenacil, Linuron, Metamitron, Metazachlor, S-Metolachlor, Metribuzin, Napropamide, Oxadiazon, Pandimethalin, Phenmedipham, Propaquizafop, Propyzamide, Pyridate, Quizalofop P-ethyl, Quizalofop P-ethyl Isomer D, Rimsulfuron, Triallate.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu in view of FAO with the protection step of using an herbicide as taught by Stewart et al in order to protect the crop from unwanted weed intrusion and to ensure that the herbicide is later tested for to be below the levels desired for safety.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santsu in view of New Rules and Beaulieu as applied to claim 15 above, and further in view of US 20070148203 to Parker et al.

Parker et al teaches a method, within the same field of endeavor, further including  that it is known to apply a plant protectant to a crop including, wherein said limacides are selected among ferric phosphate, metaldehyde (Para 9, Para 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu in view of FAO with the protection step of using an herbicide as taught by Stewart et al in order to protect the crop from unwanted weed intrusion and to ensure that the herbicide is later tested for to be below the levels desired for safety.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2004310374 to Santsu (cited in applicants IDS 10/29/2019 also see attached translation document and corresponding PTO-892) in view of “New Rules on pesticide residues in food” and US 2009/0322357 to Beaulieu and US 4918859 to Shevlin.
In re claim 29, Santsu teaches an agronomic method for the production of plants (description), comprising the steps of: 
- performing a preventive analysis of the soils intended for cultivation, in order to identify the composition of the soils, a plurality of hydrologic characteristics, and verify the absence of pathogens, infesting organisms and pollutants (Page 6-7 translation); wherein the preventative analysis of the soils is verifying the physical-chemical conditions of the soil and the plurality of hydrologic characteristics is a texture of the soils, their slope, or availability of water (page 6-8);
selecting among natural seeds, not genetically modified, the ones most suitable for parameters of the soil identified by the preventative analysis of the soils and seeding the selected seeds (Page 7);

selecting the correct dosage of active ingredient for plant protection treatment, the correct dosage being dependent on an extent of disease, infestation, and/or infection in progress and on a growth stage of the plant (pages 7-8); 
performing at least one plant protection treatment by using the selected dosage of active ingredients, the active ingredients being selected among insecticides, herbicides, acaricides, limacides and fungicides (Page 8-9); 
near the time of harvest, performing iterated periodic spot checks of the plants, in order to measure the residual concentration of active plant protection principles by(Page 9-12, 13); 
harvesting samples if cultivated plants (Page 9-15), and 
measuring the residual concentration of active plant protection ingredients in the samples in laboratory (Page 9-15), 
harvesting the cultivated plants at maturation (Page 9-15).
Santsu teaches the method except for:
wherein the cultatived item is a mushroom/mycelia;
Localizing areas where the disease and/or infestation has appeared; wherein the treatment is performed only at the localized areas, avoiding any contact with the active ingredient for plant protect products of regions that are not affected by disease and/or infection.
wherein between harvesting the samples of cultivated vegetables, mushrooms and measuring the residual concentration of active plant protection ingredients in laboratory a time comprised between 2 to 24 hours elapses; and explicitly stating that harvest occurs when the residual concentrations of active plant protection principles is lower than 0.01 mg/kg.

New Rules on pesticide residues in food teaches harvest occurs when the residual concentrations of active plant protection principles is lower than 0.01 mg/kg (see page 2, “Where a
pesticide is not specifically mentioned, a general default MRL of 0.01 mg/kg applies”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu with the testing assessment designed to determine the residual concentration of active plant protection principles being lower than 0.01 mg/kg as taught by New Rules, in order to ensure that the plants being harvested are below the acceptable range.  Furthermore, this step does not appear to be related to any surprising technical effect and only appear to add a layer of monitoring. The benefit of the method will be dependent on the earlier steps. The techniques used for the detection of the various chemicals or the lists of active compounds are well known to the skilled person. The use of database is also known from the cited prior art.
Beaulieu teaches a method an agronomic method for the production plants (abstract and figs.) wherein disease or infections or infestations area detected and localize areas where the disease and/or infestation has appeared; wherein the treatment is performed only at the localized areas, avoiding any contact with the active ingredient for plant protect products of regions that are not affected by disease and/or infection (table 1, pages 4-5, “spot treatments of disease or pest maybe adequate to stop 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu with the localization of treatment as taught by Beaulieu, in order to reduce the number of pesticide applicants, reduce cost, and increase profits (table 1 of Beaulieu).
Shevlin teaches an agronomic method for the production of mushrooms, wherein the culture medium is treated for the prevention of diseases and insects (Col. 2, lines 7-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the plant/cultivated item of Santu, a mushroom, as taught by the plant cultivation method of Shevlin, in order to grow mushrooms for medicinal and/or edible uses.

Response to Arguments

First it is noted that applicant’s arguments to the EPO link are acknowledged and the rejection has been removed and replace with “New Rules” as per above, accordingly this action is made non-final.
Applicant's further arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “None of the cited references disclose or relate to selecting among natural seeds and mycelia, not genetically modified, the ones most suitable for parameters of the soil identified by the preventive analysis of the soils and seeding the selected seeds and mycelia.”
This is not found persuasive because as noted by applicant Santsu teaches “It is preferable that the timing, amount, method, and the like of sowing seeds or planting seedlings are also under guidance  soil analysis of cultivated land, design of soil improvement, seed / At least two stages selected from the group consisting of seedling selection…” clearly linking seed selection to the analysis of the soil.

Applicant argued that, “None of the cited references teach or disclose performing 
iterated periodic checks on the vegetable, mushroom species, that grow after seeding and detect diseases, infestations and/or infections thereof and localize areas where the disease and/or infestation has appeared.”
	This is not found persuasive because Santsu teaches "At least two stages selected from the group consisting of seedling selection, fertilizer design, pesticide design, pre-harvest sample inspection, post- harvest pre-processing sample inspection, post-processing sample inspection, and unannounced inspection”. Per-harvest sample inspection is an iterated check on the seedling that is growing. Sanstu further states, (page 13), “The sample inspection before harvesting, the sample inspection before processing after harvesting, the sample inspection after processing, and the unannounced inspection are performed at each time or at random times using a heavy metal, a pesticide residue, a nitrate, or the like as a target substance in multiple points” indicating multi-point periodic inspections.

	Applicant argued that, “None of the cited references disclose selecting a correct dosage of active ingredient for plant protection treatment, the correct dosage being dependent on an extent of the detected disease, infestation and/or infection in progress and on a growth stage of the vegetable and/or mushroom.”
This is not found persuasive because Sanstu states, "The design of pesticides is performed mainly in accordance with the type of pest, disease, or weed that occurs in the cultivation area, and the amount, timing, and method of application of the pesticide be instructed and managed, and that the effect of the pesticide after the application be confirmed.”. The amount, timing, and method all correspond to the correct dosage.

Applicant argued that, “None of the cited references disclose performing at least one plant protection treatment by using the selected dosage of active ingredients, i.e. selected as above, the active ingredients being selected among insecticides, herbicides, acaricides, limacides and fungicides, wherein the treatment is performed only at the localized areas, avoiding any contact with the active ingredients for plant protection products of regions that are not affected by disease and/or infection.
The office notes that the dosage argument is addressed above, thus please see above. The office further notes that Sanstu is not relied upon to teach the localization of the pesticide, this is taught by Beaulieu. Furthermore it should be noted that Sanstu does teach that the “method of application of the pesticide be instructed and managed” and localizing treatments is a known method in accordance to Beaulieu.

Applicant argued that, “claim 15 requires the step of "near the time of harvest, performing iterated periodic spot checks of the vegetables, mushrooms, in order to measure the residual concentration of active plant protection principles." None of the cited references teach or disclose this step.”
This is not found persuasive because as above Sanstu teaches (page 13), “The sample inspection before harvesting”. Further Sanstu teaches "At least two stages selected from the group consisting of seedling selection, fertilizer design, pesticide design, pre-harvest sample inspection, post- harvest pre-processing sample inspection, post-processing sample inspection, and unannounced inspection”. Pre-

Applicant argued that, “measuring the residual concentration of active plant protection ingredients in the laboratory a time comprised between 2 and 24 hours elapses, and harvesting the cultivated vegetables, mushrooms at maturation and only when the residual concentration of active plant protection principles is lower than 0.01 mg/kg. These features were not disclosed in an agronomic method for the production of vegetables and mushrooms of any of the cited references, including Santsu.”
This is not found persuasive because for the time frame, as stated above:
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to measure the residual pesticide concentration within 2 to 24 hours of harvesting the samples, in order to accurately determine the current residual levels in the field and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. It is well known and established in the art that pesticide residue on plants changes over time, thus to accurately measure the current levels in the field it would be common sense to receive the sample results as quickly as possible to facilitate/optimize harvest and production.
For the residue level, it is noted that Sanstu is not relied upon for this limitation and that it is taught by New Rules.

Applicant argued that, “(Beaulieu is) not a teaching of a method directed at keeping pesticide residues in crops lower than a defined target threshold, thereby providing safer food to consumers. Namely, Beaulieu is silent e.g. on timely pre-harvest analysis of pesticide residues on crops. Indeed, the remaining features missing from Santsu are not disclosed or hinted at in Beaulieu, for which reason the combination of Santsu with Beaulieu - if at all contemplated, merely for argument's sake - does still not result in the innovative method of claim 15.”
This is not found persuasive because Beaulieu is not relied upon to teach any of these features. All these features are taught by Santsu as detailed above. Beaulieu is only relied upon to teach known localization of pesticide treatments.

Applicant’s arguments with respect to the dependent claims have been addressed with the response to Santsu above, thus please see above.
Applicant argued that, “Shevlin states at col. 2, lines 7-15, "One of the difficulties in raising forest mushroom is that the host wood has to be maintained at proper moisture content, also the host wood generally must be treated to ensure that there are no fungal diseases or insects to compete with the mushroom. Typically the prior art methods, of maintaining the proper humidity in the host wood involve covering or wrapping the logs with a plastic sheet, burlap or straw." Thus, it is clear that Shevlin teaches, if anything, a preventive treatment on the growing medium (host wood), rather than an agronomic method as defined by Applicant's dependent claim 29.”
This is not found persuasive because the agronomic method (soil management and crop production) is taught by Santsu.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619